Citation Nr: 0723731	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  06-07 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable evaluation for residual scars of 
the left thigh and leg, due to grenade explosion.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from August 1966 to June 1968.  
His awards and decorations include the Vietnam Service Medal, 
Combat Infantry Badge, and Purple Heart Badge.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that, inter alia, granted service 
connection for residual scars, due to grenade explosion, at a 
rate of 0 percent.   

The March 2005 decision also denied service connection for 
left leg, to include left hip, disabilities.  The RO 
furnished a statement of the case as to that matter in 
December 2006.  The veteran did not file a substantive appeal 
for this issue.  Therefore, this matter is not before the 
Board for appellate review.  38 C.F.R. § 20.200 (2006).    

A rating decision dated in September 2006 granted service 
connection for posttraumatic stress disorder (PTSD) at a rate 
of 30 percent, effective September 2004.  The veteran has not 
expressed disagreement with the "down-stream" issues of 
either the effective date or disability evaluation assigned 
to his PTSD; therefore, such matters are not before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997); Barrera v. Gober, 122 F.3d 1030 (Fed.Cir., 1997); see 
also Holland v. Gober, 10 Vet. App. 433 (1997) (per curiam).  
Accordingly, the only pending issue is that listed on the 
title page of this decision.   

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in December 2006.  A copy of the hearing 
transcript has been associated with the claims file.




FINDING OF FACT

The residuals of a grenade explosion of the left thigh and 
leg are manifested by no disability of any muscle group and 
no functional impairment; there is nontender superficial 
scarring.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residual scars 
of the left thigh and leg, due to grenade explosion, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7803, 7804, 7805 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
September 2004.  A VCAA-compliant letter pertinent to the 
service connection claim for residuals of wounds due to 
grenade explosion was timely provided to the veteran in 
December 2004, prior to the March 2005 rating decision.

The December 2004 letter told the veteran of the assistance 
VA would provide in obtaining evidence in support of his 
claim.  It also described the evidence and information 
necessary to substantiate the claim.   The Board notes that 
the claim for a higher rating for residual scars of the left 
thigh and leg is a downstream issue of the original service 
connection claim adjudicated in the March 2005 rating 
decision. VA's General Counsel has concluded that, if, in 
response to notice of its decision on a claim for which VA 
has already given the § 5103(a) notice, VA receives a notice 
of disagreement that raises a new issue, § 7105(d) requires 
VA to take proper action and issue a statement of the case if 
the disagreement is not resolved, but § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue. VAOPGCPREC 
8-2003 (Dec. 22, 2003). 

In any event, the United States Court of Appeals for Veterans 
Claims (Court) in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim. 
As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran received this letter in July 2006.  
Notwithstanding this belated notice, the Board determines 
that the RO cured this defect with readjudication of the 
claim, as demonstrated by the September 2006 supplemental 
statement of the case.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  The veteran thus was not prejudiced by 
any defect in timing, as "the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield v. Nicholson, 444 
F. 3d 1328 (Fed. Cir. 2006).  As the Federal Circuit Court 
has stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.  

In addition, special VA examination has been conducted.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  

Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  For the foregoing reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

Factual Background

The veteran's service medical records reflect that grenade 
fragments were debrided in July 1967.  The wound of the left 
low back was superficial.  At the time of the veteran's 
service separation examination in June 1968, there were no 
pertinent abnormalities noted.  

The veteran was afforded a VA examination in December 2004 
for evaluation of grenade wound residuals, to include muscle 
disability.  The examiner noted that the veteran was injured 
with a grenade in his upper left buttock and upper left 
thigh, posterior part.  Currently, there was a scar in the 
area of the left buttock, gluteus maximum superior part 
(posterior).  On physical examination, there was a 1 
centimeter (cm) by a millimeter (mm) scar that was hardly 
visible, superficial, nontender, and the coloring similar to 
the surrounding skin.  Another scar in the area of the upper 
left posterior thigh was 3 cm by 2 cm, nontender, and 
superficial.  There was no significant muscle loss and no 
muscle tumor.  There were no adhesions and no tendon damage.  
Muscle strength was "okay."  There was no muscle 
herniation.  The diagnoses were no significant changes with 
muscles; scars after muscle injury to posterior muscle of 
left thigh (muscle group XIII) and upper left gluteus maximus 
without significant functional impairment.  

The veteran presented sworn oral testimony at a hearing at 
the RO before the undersigned in December 2006.  The 
contention presented was that the veteran had deep 
penetrating sounds of muscle groups 13 and 7 which were 
confirmed at the VA examination of December 2004.  Hearing 
transcript (T.), 3.  The veteran testified that the wound 
residuals have caused pain through the years, including 
numbness in the leg.  T. 5, 6.  The veteran stated that the 
scarring was not tender, including when it is pushed, but 
there is a deeper pain.  Also, because of the location, 
muscle strength has not been affected.  The veteran indicated 
that he had not sought treatment for the wounds since service 
separation.  T. 7.  The veteran testified that he sat at a 
certain angle to successfully avoid pain.  He did not sleep 
completely flat on his bed in order to control pain, 
including from his hip where the scars are located.  T. 8-9.        

Analysis

Disability evaluations are determined by application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ Part 4.  Separate diagnostic codes identify the various 
disabilities.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  It was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities. When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran is currently service-connected for the residual 
scarring from a grenade explosion.  It is argued that the 
explosion resulted in deep penetrating wounds that result in 
ongoing pain.  In the event of muscle injury, Muscle Group 
damage is categorized as slight, moderate, moderately severe 
and/or severe and evaluated accordingly under 38 C.F.R. § 
4.56.

Evaluation of residuals of certain wound injuries includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  38 C.F.R. §§ 4.44, 4.45, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2006).  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (2006).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include six muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5318).  38 C.F.R. § 4.55(b).  
For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
only under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 
4.55(f).  For compensable muscle groups which are in the same 
anatomical region but do not act on the same joint, the 
evaluation of the most severely injured muscle group will be 
increased one level and used as the combined evaluation for 
the affected muscle groups.  38 C.F.R. § 4.55(e).

38 C.F.R. § 4.56 provides as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal; (b) A through-and-through injury 
with muscle damage shall be evaluated as 
no less than a moderate injury for each 
group of muscles damaged; (c) For VA 
rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of 
power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; 
(d) Under diagnostic codes 5310 through 
5312, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:

(1) Slight disability of muscles. (i) 
Type of injury. Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.

(2) Moderate disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint. 
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii)  
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

38 C.F.R. § 4.56.

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a) (2006).

The veteran is in receipt of a 0 percent evaluation for his 
scars of the left thigh and let, pursuant to Diagnostic Code 
7804.  The RO previously considered the pertinent rating 
codes for muscle injury, and the veteran was provided the 
criteria for rating under Muscle Groups XIII and XVII in the 
November 2005 statement of the case.  Nevertheless, it was 
concluded that the most appropriate rating was under Code 
7804.  After a review of all the service and post-service 
evidence, the Board agrees with the RO.  

For rating scars, Diagnostic Code 7803 provides that 
superficial, unstable scars warrant assignment of a 10 
percent evaluation.  Note (1) defines an unstable scar as one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2) defines a superficial scar as 
one not associated with underlying soft tissue damage.  
Diagnostic Code 7804 provides that superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  Scars are otherwise rated 
based on limitation of function of affected part pursuant to 
Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2005).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The Board has carefully considered the veteran's description 
of his in-service wounds as deep and penetrating.  Competent 
lay evidence is defined as any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a 
layperson.  38 C.F.R § 3.159(a)(1).  Further, competent 
medical evidence is defined as evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  38 C.F.R § 
3.159(a)(2).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In this case, while it is clear 
that the veteran may testify as to the circumstances of his 
injury due to the grenade explosion, it is not shown that he 
possesses the requisite education, training or experience to 
provide competent medical evidence such as the nature and 
extent of the medical findings related to his injury.  In 
this, and in other cases, only independent medical evidence 
may be considered to support Board findings.  The Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Significantly, the service medical records, while reflecting 
treatment during service for the wound, do not support the 
conclusion that there was residual disability from a deep or 
penetrating wound, to include muscle damage.  Rather, at the 
time of service separation, there were no medical findings 
related to the prior wound.  

Similarly, the post-service VA examination provided to the 
veteran in an effort to determine the nature of any residual 
impairment did not demonstrate residual disability of any 
kind.  As to muscle damage, the specialized examination 
resulted in a diagnosis of "no significant changes."  The 
scarring itself was described as nontender and superficial, 
without adhesions or tendon damage.  Finally, the examiner 
concluded that "no functional impairment" was involved with 
the wound residuals.  As such, the currently assigned 
noncompensable rating for this disability is appropriate.

The evidence demonstrates that there are no residuals of this 
injury other than the service-connected scar.   As discussed 
above, there is also no other available competent medical 
evidence, and the competent and probative medical findings of 
the VA examination are uncontradicted.  Accordingly, a higher 
evaluation is not warranted on the basis of muscle injury or 
other rating criteria during the entire appeal period. 
Fenderson v. West, 12 Vet. App. 119 (1999).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.


ORDER

Entitlement to a compensable evaluation for residual scars of 
the left thigh and leg, due to grenade explosion, is denied.



______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


